Name: Regulation (EEC) No 1302/73 of the Council of 15 May 1973 laying down general rules for intervention on the market in beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 73 Official Journal of the European Communities No L 132/3 REGULATION (EEC) No 1302/73 OF THE COUNCIL of 15 May 1973 laying down general rules for intervention on the market in beef and veal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; tion, between the price of the quality in question and the price of adult bovine animals ; Whereas, as regards other products, the coefficients referred to in Article 6 (2) (b) of Regulation (EEC) No 805/68 should express the normal ratio between the price of the quality in question and the price of adult bovine animals recorded on representative Commu ­ nity markets in accordance with Article 10 of that Regulation ; whereas the prices of the products in question should therefore be determined with refer ­ ence to the periods most representative of normal market conditions ; Whereas such adjustments should be made to these coefficients in the light of experience as will promote the harmonization of buying-in prices in the Com ­ munity. Having regard to Council Regulation (EEC) No 805/68 (J ) of 27 June 1968 on the common organiza ­ tion of the market in beef and veal , as last amended by Regulation (EEC) No 187/73 (2), and in particular Article 6 (4) thereof ; Having regard to the proposal from the Commission ; Whereas the system of interventions on the market in beef and veal was amended by Regulation (EEC) No 2822/72 (3 ) ; whereas it is therefore necessary to modify the general rules for intervention on that market laid down by Regulation (EEC) No 972/68 (4) ; HAS ADOPTED THIS REGULATION : Article 1 Whereas general criteria should be laid down, taking into account the purposes of the intervention system, and in particular the balance between the market in question and that in other livestock production , and the Community's financial responsibilities in this matter ; 1 . The qualities and cuts of products to be bought in by intervention agencies shall be determined with a view to the need, on the one hand, to give effective support to the market and, on the other, when stocks are being released to facilitate their disposal . 2 . Where Article 6 of Regulation (EEC) No 805/68 is applied, the intervention measures and the products to which they apply must be chosen with a view to the need to limit the financial burden on the Com ­ munity. Whereas the regionahzation of intervention measures is necessary since the conditions of price formation within the Community vary between and even within Member States ; whereas it is therefore necessary to establish on what basis regions should be determined for a Member State where intervention measures must be taken having regard to economic considerations and more particularly to natural conditions of price formation ; Article 2 Whereas, as regards the iererred to in AUIL . «. 6 ( 1 ) of ^ t,EC) No 805/68 , there should be provision to ensure that the same coefficients apply whether paragraph 1 or paragraph 2 of that Article is applied ; whereas these coefficients must express the foreseeable ratio, under normal conditions of produc ­ In the circumstances referred to in Article 6 (2) of Regulation (EEC) No 805/68 intervention measures shall be taken in Member States or in regions thereof only if the condition set out in that paragraph under (b) is fulfilled . The regions shall be determined having regard to economic considerations and more particularly to natural conditions of price formation . (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 25, 30 . 1 . 1973 , p. 23 . (3 ) OJ No L 298 , 31 . 12 . 1972, p. 1 . (4) OJ No L 166, 17 . 7 . 1968 , p. 11 . No L 132/4 19 . 5 . 73Official Journal of the European Communities Article 3 to a normal market situation over the most representa ­ tive periods . 3 . In order to promote the harmonization of buying-in prices in the Community, the coefficients referred to in paragraphs 1 and 2 shall be reviewed annually and, if necessary, adjusted in the light of experience . Article 4 1 . The coefficients referred to in Article 6 ( 1 ) of Regulation (EEC) No 805/68 shall be determined with reference to : (a) the prices recorded in accordance with Article 10 (5) of that Regulation and, for each Member State or a region thereof and for the products in ques ­ tion, to a normal market situation over the most representative periods ; (b) foreseeable price trends during the new marketing year. 2 . The coefficients referred to in Article 6 (2) (b) of Regulation (EEC) No 805/68 shall , for the products mentioned in Article 6 ( 1 ) of that Regulation , be the same as those fixed in accordance with paragraph 1 above . For other products they shall be determined with refer ­ ence to the prices recorded in accordance with Article 10 (5) of that Regulation and, for each Member State of a region thereof and for the products in question, The maximum buying-in price for a given cut of meat shall correspond to the price resulting from the average value ratio between the cut of meat in ques ­ tion and the live bovine animals of each category. Article 5 Regulation (EEC) No 972/68 is hereby repealed . Article 6 This Regulation shall enter into force on 21 May 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 May 1973 . For the Council The President A. LAVENS